Citation Nr: 1303328	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent prior to June 28, 2011 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to March 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the case has since been transferred to the Phoenix, Arizona RO.  The Veteran testified at a Board hearing at the RO in Phoenix, Arizona in November 2010.  This transcript has been associated with the file.

This case was previously brought before the Board in February 2011 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of her appeal.  In June 2011, the RO increased the Veteran's rating for PTSD from 50 to 70 percent as of June 28, 2011.  The case is once again before the Board.

The following issues were previously referred to the RO in the February 2011 Board decision; however it does not appear any action has been taken on them.  The issues of entitlement to special monthly compensation due to loss of a creative organ and entitlement to an increased rating for endometriosis, to include entitlement to a temporary total evaluation due to surgical convalescence, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over such issues and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

In a February 2011 VA treatment record, the Veteran stated that she had applied for benefits from the Social Security Administration (SSA).  See also April 2012 VA treatment record noting recent Social Security hearing.  However, there are no records from the SSA found in the claims file.  Therefore, on remand the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet.  App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Following the Board's February 2011 remand, treatment records were received from Spectrum Behavioral Management which are for someone other than the Veteran.  These records have been removed from the claims file and handled appropriately by the Board, taking into account all privacy concerns for the parties involved.  Using a new release if necessary, the RO should contact this private treatment provider to obtain the Veteran's treatment records.

Following receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination to assess whether her service-connected disabilities (PTSD and total abdominal hysterectomy) results in her unemployability.

Accordingly, the case is REMANDED for the following action:

1.	Contact Spectrum Behavioral Management and notify them that the records received in July 2011 do not pertain to the Veteran.  The RO should request the Veteran's records, using a new authorization form if necessary.   

2.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and her representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

3.	After completing the directive above, schedule the Veteran for an appropriate VA examination to determine the effect of her service connected disabilities on her employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, acting alone or together, render her unable to secure or maintain substantially gainful employment.  

Any opinion should be accompanied by an explanation.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is less than 50% likelihood).  The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

